GRIFFIN, J.
St. Augustine Ocean & Racquet Club Condominium Association, Inc. [“the Association”] appeals a declaratory statement issued by the Department of Business and Professional Regulation, Division of Florida Land Sales, Condominiums, and Mobile Homes [“the Division”]. The Association contends that section 718.111(12)(a)13., Florida Statutes, is unconstitutional.
The Division issued a Declaratory Statement in which it concluded “that pursuant to section 718.111(12), Florida Statutes *795(Supp.1998), the St. Augustine Ocean and Racquet Club Condominium Association may not preclude any unit owner from accessing all of the Association’s rental records, including the unit/unit owner identifying and financial information such as contained in the ‘Unit Income Expense Activity’ reports.”
We find no basis in the language of Florida’s constitutional right to privacy or in the case law to conclude that the information at issue is constitutionally protected from disclosure. Even if it were, assuring the proper conduct of condominium association business is a compelling state interest which is not met by the suggestion to make disclosure only of unidentified unit income. If a better balance between issues of condominium governance and the privacy concerns of individual condominium owners is to be struck, it is the legislature who must do it.
AFFIRMED.
COBB, J., and HILL, M., Associate Judge, concur.